MEMORANDUM **
Ruihua Zheng, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ decision affirming the Immigration Judge’s (“IJ”) denial of her application for withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the IJ’s determination that Zheng failed to show that it is more likely than not that she will be subject to persecution if removed to China. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185 (9th Cir.2003); see also Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.